ORDER
PER CURIAM.
Movant appeals from the denial, without an evidentiary hearing, of his Rule 24.035 motion for postconviction relief. Movant pled guilty to failure to return to confinement in violation of § 575.220 RSMo 1986 and was sentenced pursuant to a plea agreement to five years’ imprisonment, to run consecutively to the sentences movant was currently serving.
The motion court’s findings are not clearly erroneous, and no error of law appears. An extended opinion would have no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. ■
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).